Citation Nr: 1743948	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel

	
INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In his September 2013 VA Form 9, the Veteran substantially appealed his claim for tinnitus. As the Veteran did not appeal the issue of service connection for bilateral hearing loss, that issue is not presently before the Board.  

In April 2017, a Board hearing was held before the undersigned. A transcript of the hearing is of record.


FINDING OF FACT

The Veteran currently has tinnitus, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless. 

The Veteran contends that service connection is warranted for tinnitus resulting from in-service noise exposure. See April 2017 Board hearing transcript at 3. He testified that the ringing in his ears first began in military when he was exposed to loud noises from military tanks. Id. The Veteran also stated that he has had continuous ringing in his ears ever since service. Id. 

The Veteran's DD Form 214 discloses that the Veteran was an armor crewman. This military occupational specialty has a high probability of noise exposure associated with it. Therefore, noise exposure while in the military is conceded. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Veteran's tinnitus, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system). As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

Additionally, a layperson is competent to identify tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In September 2011, the Veteran was afforded a VA audiological examination at which he reported recurrent tinnitus. The examiner opined that it was less likely than not related to military noise exposure. The examiner noted that the Veteran's service treatment records are negative for documentation of tinnitus. The examiner concluded that the Veteran's current tinnitus was more likely related to the same etiology of the Veteran's current hearing loss which was opined to have occurred after active military service. 

There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and his service records which confirm his assertions regarding weapon training and working as an armored crewman. 

Therefore, the Board finds that the Veteran had acoustic trauma in service and has had a continuity of symptomatology, manifested by tinnitus, since service. See Fagan v. Shinseki, 573 F.3d at 1287; Charles, 16 Vet. App. at 374; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted. 





____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


